DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. Claims 9-20 are withdrawn as drawn to a non-elected invention(s). Claims 1-8 and 21 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Gest (US Patent No. 4,824,714), in view of Dietz et al. (US 2016/0176153), hereinafter Dietz, and further in view of Miller (US Patent No. 4,327,049).
Regarding claims 1-2, 7, and 21, Gest discloses a method comprising (a) loading a foam core into a tool with two opposing dies (Figs. 1A-1B) (6:37-6:41), reloading the foam core with composite skins (Figs. 2A-2B), (b/c) closing a tool as to compress a layered material (6:18-7:2) and form/consolidate (Figs. 2A-2B; 5:12-5:32) a panel having a first “over-crush edge region” comprising a first thickness which is described as at least 40% less than a nominal thickness of the panel (6:37-6:55) and has a periphery region (“sealing field” to allow volatiles to escape) thickness of at 0.8-1mm which (shown on one of the two sides) surrounds the crushed region when the structure is in the tool (as shown in Figs. 2A-2B) and forms the overcrush region (Figs. 1A-1B and instant claim 2). The periphery region is perpendicular (left/right) with respect to the dies (which move up/down) as in instant claim 7. The formed product is shown as in Gest, Fig. 3 which includes a nominal thickness (away from crushed region) and a crushed region with an edge and transition region where the thickness varies.  
Gest does not explicitly disclose the two composite plies as to produce the layered structure in a “single pass” and instead uses two passes (5:1-5:32), presses the foam blank first, and then attaches the skins, second. However, it is noted that although the claim recites “compressing” of the first and second composite skins with the hollow cell core such that an overcrush region is formed, it does not specify that this “crushed” region is formed (in a “overcrush” shape) as the product is compressed together. 
Thus, the broadest reasonable interpretation of a “two pass” system as is shown in Gest, Figs. 1A-1B and 2A-2B, it would appear that this would still motivate one of ordinary skill in the art, as the die is still used in Figs. 2A-2B as to compress and form the product from a set of layers. Thus, it would have been obvious to one of ordinary skill in the art to have completed the steps as in Figs. 2A-2B as to mold a compressed product with three layers as is recited in the claim. 
Additionally or alternatively regarding the arrangement of the layers of the crushed product, Dietz discloses a similar method as Gest above. As in Gest above, Dietz likewise discloses the arrangement of (a) loading a hollow cell core and cover plies (first and second composite skins) (Dietz, par. 0046-0047) (Fig. 1) into a tool (4) (Dietz, Fig. 1) having opposing dies (as illustrated in Fig. 1) (par. 0049); and (b) compressing the combination using the opposing dies to form an object having an edge region with a thickness at least 40% less than a thickness of the remaining portion [Fig. 3 shows a crushed material (1) having a top and bottom ply (2, where the top one is unlabeled but covered by a secondary cover layer), and one of ordinary skill in the art would have clearly recognized that the crushed portion is to be “at least 40%” less than the thicker portion as is clearly shown in Dietz, Fig. 3, par. 0076. 
Additionally or alternatively, in view of Dietz, Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the crushed portion is crushed in accordance with Fig. 3 of Dietz, as recited in the claim, as it is shown to be a suitable design or optimization (Dietz, par. 0003 describes that the part is for automobiles), for an automobile part, having similar crushed properties.
The combination as described above does not explicitly disclose the limitation with respect to the periphery region with regards to “and provides a path for volatiles, released from the composite sandwich panel during compression, to escape the tool between the opposing dies.” 
However, Miller, as part of a similar method of producing a composite panel by placing a layered structure into a mold and producing a similar “overcrush” region as Gest/Dietz above (Miller, Figs. 4-7; 2:25-2:45; 3:39-4:56 for full explanation of operation). Miller further discloses that the die has a small number of vent openings which would read upon this limitation, and notes that these are customary to permit air to escape from the cavity during molding (Miller, 3:22-3:26). Additionally, Miller discloses a variable thickness (Fig. 7) as to demonstrate that multiple thicknesses were known in the art. 
Thus, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Miller into the processes of Gest/Dietz above since all three are concerned with the production of similarly-crushed composite materials. Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the molding tool has a vent for volatiles to be released during compression as to produce a structure of variable thickness, as is claimed.    
Regarding claims 3-4, Gest/Dietz/Miller discloses the subject matter of claim 1 above and further discloses (Gest, Figs. 1A-1B) the reducing a thickness of the foam core material. However, this material does not make up the entire “composite sandwich panel” as is recited in the claim. 
However, as is shown in Dietz, Fig. 3, the thickness of the panel is reduced by the compression mold of Fig. 1 (Dietz, par. 0049), and appears to have been pressed downwards by at least 0.25 inches by a protruding portion of a die, in view of the other disclosed dimensions (Dietz, claim 6 refers to the secondary RIM layer being 0.2-2mm thick as in Fig. 3), as would have been interpreted by the ordinary artisan.  
Additionally or alternatively, with respect to the disclosed foam and honeycomb structures, which are well-known in the art to be structural (larger) composites, it would have been obvious to one of ordinary skill in the art to have included a protrusion of at least the claimed length, or the compression would be insignificant with respect to the structure as a whole, in view of at least Dietz, Figs. 1 and 3 as to compress a three-layered structure and reduce the thickness thereof, as is recited in the claims.
Regarding claim 5, Gest/Dietz/Miller discloses the subject matter of claim 1 above and further discloses (Dietz, par. 0050, 0053) cutting for a “contour cut” (as to form a desired appearance) using a “milling” device, which are well-known in the art as being “numerically-controlled” (NC or CNC) devices. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to have cut the region to a desired shape, in accordance with Dietz, par. 0050, 0053 above, in order to produce a desired appearance without core cells visible to produce a contoured outer shape, as is recited in the claim.  
Regarding claim 6, Gest/Dietz/Miller discloses the subject matter of claim 5 as discussed above, and further discloses (Gest, Figs. 2A-2B) a “cutting” (23) of the material at the portion of reduced thickness as is recited in the claim.
Regarding claim 8, Gest/Dietz/Miller discloses the subject matter of claim 1, but does not appear to explicitly disclose the production of a second or third overcrush region. However, Dietz further discloses a second or third area (Dietz, Fig. 1 shows multiple compressed areas on the same honeycomb structure meeting this claim limitation or in the alternative, this is a simple duplication of parts, which has been held to be obvious in the absence of unexpected results). 
Furthermore, Dietz also discusses (par. 0051), a “thermal stabilization” of the material such that it is either inherent that volatiles would escape through at least one area of the material. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to have left at least one area open as to help release volatile materials during the compression molding and tempering described in Dietz (par. 0051-0052) as to keep the material in a thermally stable condition during processing as volatiles are components that reduce stability at high temperature.   
Response to Arguments
Applicant's arguments filed 8/17/2020 have been fully considered but they are not persuasive with respect to the updated rejections above. The newly-cited Miller reference is considered to teach limitations directed towards the releasing of volatiles during the formation of an analogous structure as would have been understood by one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742